UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-22553 Investment Company Act file number: Miller/Howard High Income Equity Fund (Exact name of registrant as specified in charter) 10 Dixon Avenue Woodstock, NY 12498 (Address of principal executive offices) (Zip code) Annemarie Gilly Miller/Howard Investments, Inc. 10 Dixon Avenue Woodstock, NY 12498 (Name and address of agent for service) (845) 679-9166 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:July 31, 2015 Item 1. Schedule of Investments. Miller/Howard High Income Equity Fund Schedule of Investments July 31, 2015 (unaudited) Common Stock - 98.5% Shares Fair Value Advertising Agencies - 2.5% Lamar Advertising Company $ Computer Peripheral Equipment - 1.6% Cisco Systems, Inc. Computer Storage Devices - 4.2% Seagate Technology plc (Ireland) Crude Petroleum & Natrual Gas - 3.7% Royal Dutch Shell plc ADR(1) Deep Sea Foreign Transportation of Freight - 1.0% Seaspan Corporation (Marshall Islands) Electric Services - 12.4% CenterPoint Energy, Inc. Covanta Holding Corporation.(1) FirstEnergy Corp. PPL Corporation Pattern Energy Group Inc(1) Electronic & Other Electrical Equipment - 2.1% General Electric Company(1) Equipment Rental & Leasing - 1.9% Textainer Group Holdings LTD Facilities Support Management Services - 3.0% The Geo Group, Inc.(1) Leather & Leather Products - 2.1% Coach, Inc. Miscellaneous Business Credit Institutions - 5.7% Ares Capital Corporation (1) Golub Capital BDC, Inc. Hercules Technology Growth Capital, Inc. Triangle Capital Corporation Miscellaneous Investing - 5.8% The Blackstone Group L.P.(1) Main Street Capital Corporation Motion Picture Theaters - 2.0% Regal Entertainment Group National Commercial Banks - 2.2% PacWest Bancorp Natural Gas Transmission - 9.4% Kinder Morgan, Inc.(2) Williams Companies, Inc.(1) Petroleum & Petroleum Products - 2.6% Macquarie Infrastructure Company LLC(1) Petroleum Refining - 2.0% Total S.A. ADR(1) Pharmaceutical Preparations - 4.4% GlaxoSmithKline plc ADR Novartis AG ADR Real Estate Investment Trusts - 18.3% Corrections Corporation of America(1) Digital Realty Trust, Inc. DuPont Fabros Technology, Inc. HCP, Inc.(1) LaSalle Hotel Properties NorthStar Realty Finance Corp(1) Omega Healthcare Investors, Inc. Semiconductors & Related Devices - 1.0% STMicroelectronics N.V. ADR Telephone Communications (No Radiotelephone) - 8.0% AT&T Inc.(1) BCE Inc. (Canada) Verizon Communications Inc.(1) Water Transportation - 2.6% Golar LNG LTD. (Bermuda) Total Common Stock (Cost $232,298,367) Master Limited Partnerships - 16.6% Liquefied Petroleum Gas Dealers - 3.5% AmeriGas Partners, L.P. Natural Gas Liquids - 1.7% MarkWest Energy Partners, L.P. Natural Gas Transmission - 8.0% Energy Transfer Partners L.P. Williams Partners L.P. Natural Gas Transmission & Distribution - 3.4% Targa Resources Partners L.P. Total Master Limited Partnerships (Cost $40,701,263) Short-Term Investment - 2.1% Investment Company - 2.1% Fidelity Institutional Money Market Portfolio - Class I, 0.11%(3) (Cost $3,161,583) Total Investments - 116.5% (Cost $276,161,213) Total Value of Options Written (Premiums received $194,281) - (0.1%) ) Other Assets and Liabilities - (16.4%) ) Total Net Assets Applicable to Common Stockholders - 100.0% $ Note: Percentages indicated are based on the net assets of the Fund. ADR American Depository Receipt. All or a portion of this security has been pledged as collateral in connection with the Fund's committed facility agreement. As of July 31, 2015, the total value of securities pledged as collateral for the committed facility agreement was $76,890,871. All or a portion of the security represents collateral for outstanding put option contracts written. Rate indicated is the current yield as of July 31, 2015. Miller/Howard High Income Equity Fund Schedule of Options Written July 31, 2015 (unaudited) Expiration Date Strike Price Contracts Fair Value Call Options Written Golar LNG LTD. August 2015 $ $ ) Total Value of Put Options Written (Premiums received $194,281) $ ) Income Taxes The cost basis of investments for federal income tax purposes at July 31, 2015 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. The Fund uses the following valuation methods to determine fair value as either fair value for investments for which market quotations are available, or if not available, the fair value, as determined in good faith pursuant to such policies and procedures as may be approved by the Fund’s Board from time to time.The valuation of the portfolio securities of the Fund currently includes the following processes: (i) The fair value of each security or option listed or traded on any recognized securities exchange or automated quotation system will be the last reported sale price at the relevant valuation date on the principal exchange on which such security is traded. If no sale is reported on that date, the security or option is valued at the mean between the bid and ask price. (ii) The Fund’s non-marketable investments will generally be valued in such manner as the Adviser determines in good faith to reflect their fair values under procedures established by, and under the general supervision and responsibility of the Board.The pricing of all assets that are fair valued in this manner will be subsequently reported to and ratified by the Board. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.A three-tier hierarchy is utilized to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes.Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk.For example, market participants would consider the risk inherent in a particular valuation technique used to measure fair value, such as a pricing model, and/or the risk inherent in the inputs to the valuation technique.Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability and are developed based on market data obtained from sources independent of the reporting entity.Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability and are developed based on the best information available in the circumstances.The three-tier hierarchy of inputs is summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used as of July 31, 2015 in valuing the Fund’s investments: Description Fair Value at July 31, 2015 Level 1 Level 2 Level 3 Assets Equity Securities: Common Stock(a) $ $ $
